[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________  ELEVENTH CIRCUIT
                                                                MAY 17, 2005
                                No. 04-12742                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                  D.C. Docket No. 03-00031-CR-FTM-29DNF

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

PERRY JOHNSON,
                                                         Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________
                               (May 17, 2005)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

      A jury convicted appellant, and the district court sentenced him, on two

counts of armed bank robbery (Counts One and Three), in violation of 18 U.S.C.

§§ 2113(a) and 2113(d) ; one count (Count Two) of using and carrying a firearm
during and in relation to a crime of violence and possessing a firearm in

furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A); one

count (Count Five) of possessing explosive pipe bombs in furtherance of a crime

of violence, in violation of 18 U.S.C. §§ 924(c)(1)(A) and 924(c)(1)C)(ii); and one

count (Count Six) of possessing unregistered explosives, in violation of 26 U.S.C.

§§ 5861(d) and 5871. In this appeal, appellant contends that the district court

should have granted his Fed. R. Crim. P. 29(a) motion for judgment of acquittal on

Count Five. This is so, he says, because no reasonable jury could have found that

he participated in the detonation of pipe bombs behind a Publix supermarket and

near a Walgreens pharmacy for the purpose of detracting the police while he

robbed an AmSouth Bank and that such conduct was “in furtherance of” that bank

robbery within the meaning of 18 U.S.C. § 924(c)(1).

      Section 924(c)(1)(A) states:

      Except to the extent that a greater minimum sentence is otherwise
      provided by this subsection or by any other provision of law, any
      person who, during and in relation to any crime of violence or drug
      trafficking crime (including a crime of violence or drug trafficking
      crime that provides for an enhanced punishment if committed by the
      use of a deadly or dangerous weapon or device) for which the person
      may be prosecuted in a court of the United States, uses or carries a
      firearm, or who, in furtherance of any such crime, possesses a firearm,
      shall, in addition to the punishment provided for such crime of
      violence or drug trafficking crime–



                                         2
      (i) be sentenced to a term of imprisonment of not less than 5 years;

      (ii) if the firearm is brandished, be sentenced to a term of
      imprisonment of not less than 7 years; and

      (iii) if the firearm is discharged, be sentenced to a term of
      imprisonment of not less than 10 years.

18 U.S.C. § 924(c)(1)(A). By definition, the term “firearm” includes a bomb. See

18 U.S.C. § 921(a)(3)(D) and (4)(A)(i), and a bank robbery is a “crime of

violence.” See e.g., United States v. Hunt, 187 F.3d 1269, 1270 (11th Cir. 1999).

      In United States v. Timmons, 283 F.3d 1246 (11th Cir. 2002), we

“analyze[d] . . . , for the first time, the sufficiency of the evidence required to

support a conviction for possession of a firearm in ‘furtherance of’ a drug

trafficking crime.” Id, at 1252. Noting that “furtherance” means “a helping

forward,” we concluded that “a conviction under this portion of § 924(c) requires

that the prosecution establish that the firearm helped, furthered, promoted, or

advanced the drug trafficking.” Id. (citation omitted). We explained that

Congress intended that the government be required to “illustrate through specific

facts, which tie the defendant to the firearm, that the firearm was possessed to

advance or promote the criminal activity.” Id. Explaining further that “there must

be ‘a showing of some nexus between the firearm and the drug selling operation,’”

we concluded that “the evidence against Timmons (bullet proof vest, crack

                                            3
cocaine on the stove and under the cushions of the couch, two fully loaded

firearms on top of the oven and ammunition inside the oven in the living room of

his apartment) was sufficient for the jury to have concluded that Timmons was

guilty of possessing the firearms ‘in furtherance of’ drug trafficking.” Id. at 1253

(citation omitted).

      In this case, the Government’s case established (1) that the destructive

devices were possessed in order to advance the bank robbery, and (2) connected

appellant to the destructive devices, such that a reasonable jury could have

concluded that the evidence established his guilt beyond a reasonable doubt.

      AFFIRMED.




                                          4